      Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 1 of 29




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




                             )
In the Matter of the         )
Federal Bureau of Prisons’   )
Execution Protocol Cases     )
                                              Case No. 19-mc-0145 (TSC)
                             )
LEAD CASE: Roane et al. v.   )
Barr                         )
                             )
                             )
THIS DOCUMENT                )
RELATES TO:                  )
                             )
ALL CASES



      PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT AND
         PERMANENT INJUNCTION ON APA CLAIM CONCERNING
    DEFENDANTS’ VIOLATIONS OF THE FOOD, DRUG AND COSMETIC ACT
           Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 2 of 29




                                                     TABLE OF CONTENTS

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Procedural background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Standards governing summary judgment.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

I.         Plaintiffs are entitled to summary judgment on Claim XI. . . . . . . . . . . . . . . . . . . . . . . . . . 4

           A.         The FDCA applies to lethal injection drugs.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

           B.         Defendants are violating the FDCA’s prescription requirement. . . . . . . . . . . . . . . 6

           C.         Defendants’ compounded pentobarbital is “essentially a copy” of
                      the FDA-approved version of the drug. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

           D.         Defendants’ bulk-compounding of pentobarbital violates the
                      FDCA because the FDA has not identified a “clinical need”
                      for the compounded drug or a shortage of the FDA-approved
                      version of the drug. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

           E.         Defendants’ FDCA violations are actionable under the APA. . . . . . . . . . . . . . . . . 9

           F.         The Supreme Court’s vacatur of the Court’s earlier preliminary
                      injunction does not bear on the appropriateness of summary
                      judgment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

II.        The court should permanently enjoin Defendants from executing
           Plaintiffs in a manner that violates the FDCA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

           A.         Plaintiffs demonstrate a certainty of success on the merits. . . . . . . . . . . . . . . . . . 10

           B.         Plaintiffs show irreparable harm that is attributable to Defendants’
                      violations of the FDCA. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

           C.         The balance of equities additionally justifies a permanent injunction.. . . . . . . . . 14

           D.         A permanent injunction would serve the public interest. . . . . . . . . . . . . . . . . . . . 14

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




                                                                        i
          Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 3 of 29




                                            TABLE OF AUTHORITIES

Cases

12 Percent Logistics, Inc. v. Unified Carrier Registration Plan Board,
       No. 17-cv-02000, 2019 WL 450676 (D.D.C. Feb. 4, 2019). . . . . . . . . . . . . . . . . . . . . . . 11

Al-Joudi v. Bush, 406 F. Supp. 2d 13 (D.D.C. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 11

American Rivers v. U.S. Army Corps of Engineers, 271 F. Supp. 2d 230 (D.D.C. 2003).. . . 11, 12

Athenex Inc. v. Azar, 397 F. Supp. 3d 56 (D.D.C. 2019).. . . . . . . . . . . . . . . . . . . . . . . . 7, 8, 13, 14

Banks v. Booth, No. 20-CV-849(CKK), 2020 WL 1914896 (D.D.C. Apr. 19, 2020).. . . . . . . . . 11

Barr v. Lee, No. 20A8, 2020 WL 3964985 (U.S. July 14, 2020).. . . . . . . . . . . . . . . . . . . . . . . . . . 3

Barr v. Purkey, No. 20A10, 2020 WL 4006821 (U.S. July 16, 2020).. . . . . . . . . . . . . . . . . . . . 3, 9

Beaty v. FDA, 853 F. Supp. 2d 30 (D.D.C. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Bell Helicopter Textron Inc. v. Airbus Helicopters, 78 F. Supp. 3d 253 (D.D.C. 2015).. . . . . . . 11

Celotex Corp. v. Catrett, 477 U.S. 317 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Chrysler Corp. v. Brown, 441 U.S. 281 (1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Cobell v. Norton, 391 F.3d 251 (D.C. Cir. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Cook v. FDA, 733 F.3d 1 (D.C. Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 6

Crocker v. Piedmont Aviation, Inc., 49 F.3d 735 (D.C. Cir. 1995). . . . . . . . . . . . . . . . . . . . . 10, 11

Doe v. Mattis, 928 F.3d 1 (D.C. Cir. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Edmo v. Corizon, Inc., 935 F.3d 757 (9th Cir. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

FDA v. Brown & Williamson Tobacco Co., 529 U.S. 120 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . 5

Heckler v. Chaney, 470 U.S. 821 (1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

In re Kemmler, 136 U.S. 436 (1890). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                                                                ii
           Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 4 of 29




League of Women Voters of United States v. Newby, 838 F.3d 1 (D.C. Cir. 2016).. . . . . . . . 14, 15

N. Mariana Islands v. United States, 686 F. Supp. 2d 7 (D.D.C. 2009). . . . . . . . . . . . . . . . . . . . 14

Ringo v. Lombardi, 706 F. Supp. 2d 952 (W.D. Mo. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

United States v. Nazir, 211 F. Supp. 2d 1372 (S.D. Fla. 2002). . . . . . . . . . . . . . . . . . . . . . . . . 7, 12

United States v. Philip Morris U.S., Inc., 327 F. Supp. 2d 13 (D.D.C. 2004).. . . . . . . . . . . . . . . . 4

United States v. Smith, 573 F.3d 639 (8th Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

University of Texas v. Camenisch, 451 U.S. 390 (1981). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10

Wisconsin Gas Co. v. F.E.R.C., 758 F.2d 669 (D.C. Cir. 1985). . . . . . . . . . . . . . . . . . . . . . . . 3, 11

Waterhouse v. Dist. of Columbia, 298 F.3d 989 (D.C. Cir. 2002).. . . . . . . . . . . . . . . . . . . . . . . . . 4


Statutes and Rules

5 U.S.C. § 706(2)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 5

5 U.S.C. § 706(2)(C). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

21 U.S.C. § 301. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

21 U.S.C. § 331(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

21 U.S.C. § 337(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

21 U.S.C. § 352(f)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

21 U.S.C. § 353(b)(1)(B). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6

21 U.S.C. § 353b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8

21 U.S.C. § 353b(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

21 U.S.C. § 353b(a)(2)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 8, 13, 14

21 U.S.C. § 353b(a)(5).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 7

                                                                      iii
           Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 5 of 29




21 U.S.C. § 353b(d)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

21 U.S.C. § 353b(d)(2)(A).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

21 U.S.C. § 353b(d)(2)(B). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

21 U.S.C. § 355. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

21 U.S.C. § 360eee-1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Fed. R. Civ. P. 56(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4




                                                                      iv
        Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 6 of 29




                                       INTRODUCTION

       As this Court recognized when granting summary judgment to Plaintiff Keith Nelson, the

lethal injection protocol announced by Defendants on July 25, 2019 (“the 2019 Protocol”) violates

the Food, Drug, and Cosmetic Act, as made cognizable by the Administrative Procedure Act. See

ECF No. 213. Although the rush of warrant litigation prevented Nelson from showing that

Defendants’ statutory violations subjected him to irreparable harm as would support an injunction,

see ECF No. 226, Plaintiffs make that showing here, and they move for a permanent injunction

that would require Defendants to comply with the FDCA before conducting any additional

executions. 1

       Irreparable harm stems from circumstances that are already known to the Court. First,

Defendants have the avowed intent to carry out additional executions through the illegal 2019

Protocol. See ECF No. 172 (notice of execution date). Second, the 2019 Protocol involves medical

hazards that Plaintiffs, their experts, and the Court have identified and credited, including the

“virtual medical certainty” that each Plaintiff will suffer an excruciating death from acute

pulmonary edema while still conscious. See ECF No. 135 at 9-10. Third, the Government’s non-

compliance with the FDCA enables Defendants to avoid the medical consultation and clinical

judgment that a prescription would provide – including prescriptive guidance that Defendants,

whose stated goal is to limit the risk of pain, should not administer pentobarbital without first

administering a pain-preventing opioid or similar drug, as Plaintiffs and the Court have previously

recommended. See id. at 13-15 (endorsing Plaintiffs’ proposed alternative, for purposes of Eighth

Amendment claim). Courts generally find irreparable harm “where the movant’s health is in

imminent danger.” Al-Joudi v. Bush, 406 F. Supp. 2d 13, 20 (D.D.C. 2005). That principle applies



1
 Newly-consolidated plaintiff William LeCroy plans to amend his complaint to add the relevant
claim. See ECF No. 232 (consolidating cases).


                                                1
        Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 7 of 29




here and justifies a permanent injunction under the circumstances.

                                PROCEDURAL BACKGROUND

       1.      Following the passage of eight years’ time without an execution protocol,

Defendants announced their current protocol in July 2019, simultaneously scheduling execution

dates against five prisoners.

       2.      Pursuant to a briefing schedule agreed to by the parties, Plaintiffs filed an Amended

Complaint for injunctive and declaratory relief challenging the legality and constitutionality of

Defendants’ lethal injection protocol on June 1, 2020. ECF No. 92. As relevant here, Count XI of

Plaintiffs’ Amended Complaint asserts a claim under the Administrative Procedure Act that the

2019 Protocol is “not in accordance with [the] law,” or is “in excess of statutory jurisdiction,

authority, or limitations,” 5 U.S.C. § 706(2)(A) and (C), because the Protocol violates the FDCA,

21 U.S.C. § 301 et seq. See ECF No. 92 at 46-47.

       3.      On July 15, 2020, the Court preliminarily enjoined the scheduled executions of

Wesley Purkey, Dustin Honken, and Keith Nelson on account of the FDCA claim. ECF No. 145.

       4.      The Court of Appeals denied the Government’s motion to stay or vacate the

injunction. In re Fed. Bureau of Prisons’ Execution Protocol Cases, No. 20-5206, Doc. No.

1851933 (D.C. Cir. July 15, 2020). Agreeing that the prisoners were likely to succeed on their

claim, the D.C. Circuit adhered to its precedent that the FDCA applies to lethal injection drugs. Id.

at 3 (citing Cook v. FDA, 733 F.3d 1 (D.C. Cir. 2013)). The court also rejected the Government’s

argument that the prisoners’ claims are precluded by the Government’s exclusive authority to bring

enforcement suits under the FDCA. Id. (“[T]he government contends that plaintiffs cannot argue

that the Protocol is unlawful because only the FDA may enforce the FDCA. But plaintiffs do not

seek [a] preliminary injunction on an enforcement claim, they claim that the Protocol is contrary

to law under the APA.”).



                                                 2
        Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 8 of 29




       5.      On July 16, 2020, the Supreme Court summarily vacated the Court’s injunction but

did not address the merits of the FDCA claims. Barr v. Purkey, No. 20A10, 2020 WL 4006821

(U.S. July 16, 2020).

       6.      On August 4, 2020. Plaintiff Nelson separately moved for summary judgment on

the FDCA-violation claim. ECF No. 180. On August 27, 2020, this Court granted Nelson’s motion,

entering final judgment in favor of Nelson and enjoining Defendants from executing Nelson “until

they have met the requirements of the FDCA.” ECF No. 213 at 13.

       7.      The Court of Appeals vacated the Court’s injunction, stating that “there are

insufficient findings and conclusions that irreparable injury will result from the statutory violation

found by the district court.” In re Fed. Bureau of Prisons’ Execution Protocol Cases, No. 20-5260,

Doc. No. 1858770 (D.C. Cir. Aug. 27, 2020).

       8.      The next morning, on the scheduled day of his execution, Nelson asked the Court

to clarify or amend its order by specifying a finding of irreparable harm. ECF No. 222. The Court

promptly held a teleconference, after which it denied Nelson’s motion. ECF No. 226. The Court

concluded that Nelson had not adequately shown irreparable harm:

       In light of yesterday’s D.C. Circuit’s decision, this morning’s briefings, oral
       argument, and upon reconsideration of the issues and the record herein, the court
       does not find Nelson entitled to the relief he seeks. Nelson’s notice and request for
       amended judgment fails to supply a sufficient basis for finding that he will be
       irreparably harmed by the government’s violation of the FDCA. Nelson’s alleged
       irreparable injury is that he will be executed with a drug that has not be[en]
       prescribed by a physician and has not been subject to the labeling, approval, and
       manufacturing quality requirements that apply to approved drugs under the FDCA.
       (See Nelson Notice at 3.) In his notice and during this morning’s hearing, Nelson
       pointed to the lack of potency testing in the record to demonstrate irreparable harm.
       (See id. at 2–3.) But Nelson did not raise these arguments in his summary judgment
       briefing, as Nelson’s counsel conceded at today’s telephone hearing. And the
       interpretation and significance of this record evidence is disputed by the
       government. In light of this dispute, a showing of irreparable harm is far from
       “certain.” Wisconsin Gas Co. [v. F.E.R.C.], 758 F.2d [669], 674 [(D.C. Cir. 1985)].
       Thus, Nelson is unable to make the requisite showing “required to justify last-
       minute intervention by a Federal Court.” Barr v. Lee, No. 20A8, 2020 WL 3964985,
       at *2 (July 14, 2020).


                                                  3
        Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 9 of 29




Id. at 2-3.

        9.     Plaintiff Nelson was executed on August 28, 2020. Plaintiffs now seek summary

judgment as was granted to Nelson, as well as a permanent injunction based upon the showing of

irreparable harm that Nelson was unable to make during the rushed events preceding his execution.

        10.    Undersigned counsel has conferred with opposing counsel, who confirms that

Defendants oppose a permanent injunction.

                   STANDARDS GOVERNING SUMMARY JUDGMENT

        Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex

Corp. v. Catrett, 477 U.S. 317 (1986); Waterhouse v. Dist. of Columbia, 298 F.3d 989, 991 (D.C.

Cir. 2002). A court may enter summary judgment on a “claim or defense . . . or [a] part of each

claim or defense.” Fed. R. Civ. P. 56(a). Pursuant to the APA, the Court must set aside any agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A). The FDCA claim involves solely legal disputes rather than any factual

ones, as the parties and the Court agreed with respect to Nelson’s motion for summary judgment.

See ECF No. 213 at 5. Summary judgment, then, is “appropriate for purely legal questions.” United

States v. Philip Morris U.S., Inc., 327 F. Supp. 2d 13, 17 (D.D.C. 2004).

I.      PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT ON CLAIM XI

        As this Court has already recognized, the FDCA applies to lethal injection drugs. The 2019

Protocol violates the FDCA in three separate ways: first, Defendants dispense pentobarbital

without a valid prescription reflecting a medical judgment that the drug is best suited to prevent

the risk of suffering for a particular patient (see 21 U.S.C. § 353(b)(1)(B)); second, Defendants’

bulk-produced compounded pentobarbital is “essentially a copy” of the FDA-approved version of

the drug, so that its manufacture by an outsourcing facility makes it an unapproved “new drug”


                                                4
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 10 of 29




under the FDCA (see 21 U.S.C. § 353b(a)(5)); and third, Defendants use a bulk-compounded drug

for which the FDA has not certified a shortage of the FDA-approved drug or a “clinical need” for

the drug, with the same result that the outsourcing facility’s product is an unapproved “new drug”

(see 21 U.S.C. § 353b(a)(2)(A)). These violations entitle Plaintiffs to judgment under the APA,

which requires the Court to “hold unlawful” and “set aside” agency action that is “not in

accordance with law.” 5 U.S.C. § 706(2)(A).

       A.      The FDCA applies to lethal injection drugs

       The “core” legislative purpose of the FDCA is to ensure that a “drug” is “safe and effective

for its intended use.” FDA v. Brown & Williamson Tobacco Co., 529 U.S. 120, 133 (2000).

Defendants claim to have chosen pentobarbital as a lethal drug in order to ensure that the resulting

execution is “humane.” AR 1, 3, 525-526, 858, 871-872, 929, 931. The Bureau of Prisons’ Rule

30(b)(6) witness explained that, in seeking a “humane” death, the objective is one “which causes

the least amount of discomfort as possible.” Nov. 15, 2019 Deposition of Rick M. Winter at

281:19-21 (ECF No. 45 Ex 1). Recognizing that Defendants had chosen to use pentobarbital

because they sought a drug to produce a “humane” and minimally painful death, the Court has

concluded that the purpose of the FDCA applies to lethal injections. Violations of the FDCA carry

“the risk that the drug[s] will not function as intended,” the Court explained. ECF No. 213 at 7

(quoting Beaty v. FDA, 853 F. Supp. 2d 30, 37 (D.D.C. 2012)). A lethal injection drug that does

not function as intended “may ‘result in conscious suffocation, pain, and cardiac arrest.’” Id.

(quoting Beaty, 853 F. Supp. 2d at 37).

       The statute’s core purpose carries even greater weight in light of Defendants’ attempt to

justify the 2019 Protocol “on the grounds that pentobarbital will render inmates insensate during

the execution process.” Id. at 8. “Where the government argues that a lethal injection drug is legally

and constitutionally permissible because it will ensure a ‘humane’ death,” the Court has observed,



                                                  5
        Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 11 of 29




“it cannot then disclaim a responsibility to comply with federal statutes enacted to ensure that the

drugs operate humanely.” Id. The FDCA’s prescription requirement “provides safeguards against

improper use of lethal-injection chemicals by assuring that medical practitioners are adequately

involved in the use of those chemicals.” Ringo v. Lombardi, 706 F. Supp. 2d 952, 958 (W.D. Mo.

2010). “[I]gnoring those safeguards, as Plaintiffs allege Defendants intend to do, places Plaintiffs

at risk.” Id.

        Policy concerns aside, the D.C. Circuit has definitively held that the FDCA applies to lethal

injection drugs. See Cook v. FDA, 733 F.3d 1, 10–11 (D.C. Cir. 2013) (finding that “the FDA’s

policy of admitting foreign manufactured thiopental designed for state correctional facilities, as

well as the several individual admissions of such shipments … violate[d] substantive prohibitions

of the FDCA”). The D.C. Circuit abided by that precedent when it declined to stay or vacate the

Court’s preliminary injunction order of July 15. See Execution Protocol Cases, No. 20-5206, Doc.

No. 1851933 at 3 (explaining that the government’s argument that drugs used for lethal injunctions

are not subject to the FDCA “conflicts with the necessary premise of a published precedential

decision of our court”).

        B.      Defendants are violating the FDCA’s prescription requirement

        One way the FDCA ensures that a drug is safe and effective for its intended use is to

expressly condition the dispensing of controlled substances, including pentobarbital, upon either

(i) “a written prescription of a practitioner licensed by law to administer such drug,” or (ii) “an

oral prescription of such practitioner which is reduced promptly to writing and filed by the

pharmacist.” 21 U.S.C. § 353(b)(1)(B). Here, Defendants have confirmed that they have not

obtained, and do not intend to obtain, a prescription for the pentobarbital they intend to use to

execute Plaintiffs. See Nov. 2019 Winter Dep. (ECF No. 102-2) at 315:4-6; Miller Dep. (ECF No.

102-5) at 29:18-21. Under the circumstances, the 2019 Protocol indisputably violates the FDCA



                                                  6
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 12 of 29




because it requires the dispensing and administration of pentobarbital without a valid medical

prescription, which is a “bona fide” order directing “the preparation and administration of a

medicine, remedy, or drug for a real patient who actually needs it after some sort of examination

or consultation by a licensed doctor.” United States v. Nazir, 211 F. Supp. 2d 1372, 1375 (S.D.

Fla. 2002). Even the labels on Defendants’ pentobarbital state that the drug is to be used by “Rx

only,” i.e., only upon a valid medical prescription. See ECF No. 190-1 (pentobarbital for Honken

execution); ECF No. 190-2 (pentobarbital for Purkey execution).

       C.      Defendants’ compounded pentobarbital is “essentially a copy” of the FDA-
               approved version of the drug

       Defendants procured the pentobarbital from an “outsourcing facility,” AR 1084, but their

non-compliance with important limitations on outsourcing facilities independently violates the

FDCA. The statute provides a number of rules that such outsourcing facilities must follow when

compounding drugs in order to be exempt from the premarketing and labeling requirements found

elsewhere in the FDCA, as well as from the “new drug” approval process through which the

manufacturer demonstrates a drug’s safety and efficacy. See Athenex Inc. v. Azar, 397 F. Supp. 3d

56, 59-60 (D.D.C. 2019); 21 U.S.C. § 353b. An outsourcing facility is ineligible for those

exemptions if it produces a drug that is “essentially a copy of one or more approved drugs.” 21

U.S.C. § 353b(a)(5). “[E]ssentially a copy” means a drug that is “identical or nearly identical to

an approved drug” (unless it appears on the FDA’s list of drug shortages), or contains a “bulk drug

substance that is a component of an approved drug” (unless the drug has been changed in order to

make a “clinical difference” for an individual patient). 21 U.S.C. § 353b(d)(2)(A)-(B).

       Here, laboratory tests obtained by Defendants show that their objective is to use an

outsourcing facility to produce a compounded product that is essentially a copy of FDA-approved

pentobarbital. See AR 4-5, 932-33, 970-1015. Because Defendants are violating the FDCA’s

restrictions on outsourcing facilities, the resulting compounded pentobarbital falls outside of the


                                                7
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 13 of 29




FDCA’s safe harbor for production of compounded drugs. See Athenex, 397 F. Supp. 3d at 66.

Accordingly, the compounded pentobarbital Defendants intend to use to execute Plaintiffs must

comply with the FDCA’s premarketing, labeling, and prescription requirements. 21 U.S.C. § 353b.

It is undisputed that Defendants have not complied with those requirements, which makes the

resulting pentobarbital an unapproved “new drug.” See 21 U.S.C. § 353b(a) (exempting

compounded drugs from 21 U.S.C. §§ 352(f)(1), 355, and 360eee-1); Athenex, 397 F. Supp. 3d at

66 (describing “bulk compounding” as “an exception within an exception”). The introduction of

that drug into interstate commerce is a federal crime. See 21 U.S.C. § 331(d).

       D.      Defendants’ bulk-compounding of pentobarbital violates the FDCA because
               the FDA has not identified a “clinical need” for the compounded drug or a
               shortage of the FDA-approved version of the drug

       Any active pharmaceutical ingredient [API] that an outsourcing facility uses to make

compounded drugs must appear either (1) on the FDA’s “503B Bulks list” based on the agency’s

determination of “clinical need,” or (2) on the FDA’s list of drug shortages – two designations that

would justify the use of a comparatively risky compounded drug rather than the more thoroughly

regulated FDA-approved version. See 21 U.S.C. § 353b(a)(2)(A). Here, however, the FDA has not

placed pentobarbital API on the “503B Bulks list,” and it has not identified pentobarbital on its list

of drug shortages. Moreover, there is no “clinical need” for a particular API when an “FDA-

approved drug that could be used to meet the very [same] patient needs” is “already available on

the market,” Athenex, 397 F. Supp. 3d at 58, as pentobarbital is, AR 4-5, 932-33, 970-1015. As

with Defendants’ use of “essentially a copy” of the FDA-approved drug, their use of a bulk-

compounded drug – in the absence of a public need for that drug as identified by the FDA – makes

the Government’s pentobarbital an unapproved “new drug.” See 21 U.S.C. § 353b(a); Athenex,

397 F. Supp. 3d at 66.




                                                  8
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 14 of 29




       E.     Defendants’ FDCA violations are actionable under the APA

       Defendants have elsewhere argued that the FDCA limits enforcement actions to those

brought by the federal government. ECF No. 169 at 42-43 (citing 21 U.S.C. § 337(a)). But the

Court has recognized that the APA provides a private right of action to redress the federal

government’s violations of the FDCA. See ECF No. 145 at 10; ECF No. 213 at 5; accord Chrysler

Corp. v. Brown, 441 U.S. 281, 316–18 (1979) (finding government violations of Trade Secrets Act

reviewable even where Act contained no private right of action). The D.C. Circuit ruled similarly

when it declined to stay or vacate the Court’s July 15 preliminary injunction. See Execution

Protocol Cases, No. 20-5206, Doc. No. 1851933, at 3 (D.C. Cir. July 15, 2020) (“[T]he

government contends that plaintiffs cannot argue that the Protocol is unlawful because only the

FDA may enforce the FDCA. But plaintiffs do not seek [a] preliminary injunction on an

enforcement claim, they claim that the Protocol is contrary to law under the APA.”).

       F.     The Supreme Court’s vacatur of the Court’s earlier preliminary injunction
              does not bear on the appropriateness of summary judgment

       Defendants resisted Nelson’s motion for summary judgment by invoking the Supreme

Court’s ruling in Barr v. Purkey, No. 20A10, 2020 WL 4006821 (U.S. July 16, 2020). ECF No.

187 at 1-2. But this Court has already explained why the ruling in Purkey does not warrant

judgment for the Government:

       The court does not read the Supreme Court’s vacatur of this court’s July 15
       injunction to mean that Nelson’s FDCA claim fails as a matter of law. (See Defs.
       Opp’n to Nelson Cross-Mot. at 1–2.) The Supreme Court did not opine on the
       merits of the FDCA claims. And contrary to the government’s position, it would be
       improper for the court to interpret the Supreme Court’s vacatur as an indication of
       how this court should resolve the dispute on the merits. Doing so would
       “improperly equate[] ‘likelihood of success’ with ‘success,’ . . . [and] ignores the
       significant procedural differences between preliminary and permanent
       injunctions.” University of Texas v. Camenisch, 451 U.S. 390, 394 (1981) (noting
       also that “it is generally inappropriate for a federal court at the preliminary-
       injunction stage to give a final judgment on the merits”). This court must read the
       Supreme Court’s vacatur in light of the “limited purpose” of the injunctive relief
       Nelson sought at the time. Id. at 395 (explaining that preliminary injunctions


                                                9
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 15 of 29




       “merely [] preserve the relative positions of the parties until a trial on the merits can
       be held”); see also Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir. 2004) (“Summary
       judgment substitutes for trial . . . [whereas a] preliminary injunction is just that—
       preliminary. It does not substitute for a trial, and its usual office is to hold the parties
       in place until a trial can take place.”).

       Furthermore, the Supreme Court has expressly declined to consider the “thorny”
       jurisdictional issue of whether of the FDCA applies to drugs used for executions.
       See Heckler v. Chaney, 470 U.S. 821, 828 (1985); In re Federal Bureau of Prisons’
       Execution Protocol Cases, No. 20-5206, slip op. at 3 (D.C. Cir. July 15, 2020).

ECF No. 213 at 8-9.

       The Court’s reasoning is correct. If the Supreme Court had intended to abrogate the D.C.

Circuit’s precedent in Cook, it would have said so.

II.    THE COURT SHOULD PERMANENTLY ENJOIN DEFENDANTS FROM
       EXECUTING PLAINTIFFS IN A MANNER THAT VIOLATES THE FDCA

       A permanent injunction depends on four factors: (i) the movant’s “actual success” on the

merits, (ii) whether the party is likely to suffer irreparable harm without an injunction, (iii) the

balance of equities, and (iv) whether an injunction would serve the public interest. Doe v. Mattis,

928 F.3d 1, 7 (D.C. Cir. 2019). All four factors weigh in Plaintiffs’ favor.

       A.      Plaintiffs demonstrate a certainty of success on the merits

       Plaintiffs succeed on the merits of their FDCA claim. The Court granted summary

judgment on the identical claim in favor of Nelson, and it entered final judgment. ECF Nos. 213,

214. No intervening legal or factual circumstances have undermined the Court’s final judgment.

Nothing in the D.C. Circuit’s vacatur order addressed the merits of the claim, even though the

Government argued the merits at length. See Execution Protocol Cases, No. 20-5260, Doc. No.

1858770 (“[T]here are insufficient findings and conclusions that irreparable injury will result from

the statutory violation found by the district court.”). That Defendants violate the FDCA through

the 2019 Protocol is the law of the case as reflected in a final judgment. See Crocker v. Piedmont

Aviation, 49 F.3d 735, 739 (D.C. Cir. 1995) (“‘Law-of-the-case doctrine’ refers to a family of rules



                                                   10
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 16 of 29




embodying the general concept that a court involved in later phases of a lawsuit should not re-

open questions decided … by that court or a higher one in earlier phases.”).

       B.       Plaintiffs show irreparable harm that is attributable to Defendants’ violations
                of the FDCA

       There is no dispute that Defendants will continue to carry out executions under the 2019

Protocol if not enjoined from doing so. Although an irreparable injury must be “both certain and

great” – ECF No. 226 at 2 (quoting Wisconsin Gas Co. v. F.E.R.C., 758 F.2d 669, 674 (D.C. Cir.

1985)) – prospective health risks are routinely held to satisfy the irreparable harm requirement.

“Facing requests for preliminary injunctive relief, courts often find a showing of irreparable harm

where the movant’s health is in imminent danger.” Al-Joudi, 406 F. Supp. 2d at 20; see also Doe,

928 F.3d at 7 (same requirement of irreparable harm applies to preliminary and permanent

injunctions).

       In Banks v. Booth, No. 20-CV-849(CKK), 2020 WL 1914896 (D.D.C. Apr. 19, 2020), for

example, the Court observed that an inmate’s “risk of contracting COVID-19 and the resulting

complications, including the possibility of death, is the prototypical irreparable harm.” Id. at *11;

accord Edmo v. Corizon, Inc., 935 F.3d 757, 797-98 (9th Cir. 2019) (irreparable harm shown by

transgender prisoner’s risk of self-castration and suicide, justifying injunction requiring gender

confirmation surgery). This Court has found irreparable harm with respect to a wide variety of

prospective risks, such when a patent holder shows a “meaningful risk of reputational harm” from

as-yet uncommitted future infringements, when a board’s plans for announcing its meetings might

not adequately inform the public, or when the Army Corps of Engineers’ water-flow plans might

endanger fish and birds living in or along the Missouri River. See Bell Helicopter Textron Inc. v.

Airbus Helicopters, 78 F. Supp. 3d 253, 274 (D.D.C. 2015); 12 Percent Logistics, Inc. v. Unified

Carrier Registration Plan Board, No. 17-cv-02000, 2019 WL 450676, at *12 (D.D.C. Feb. 4,

2019); American Rivers v. U.S. Army Corps of Engineers, 271 F. Supp. 2d 230, 258-59 (D.D.C.


                                                 11
         Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 17 of 29




2003).

         The 2019 Protocol involves specific hazards that are directly traceable to Defendants’

counter-statutory conduct. The Court is already familiar with the risks of pentobarbital injections,

and in particular, the danger of acute pulmonary edema. The evidence documenting that risk

describes “a virtual medical certainty that most, if not all, prisoners will experience excruciating

suffering, including sensations of drowning and suffocation, as a result of … injection of 5 grams

of pentobarbital.” Van Norman Decl. (ECF No. 24) at 7; see also Edgar Decl. (ECF No. 26-12) at

18 (autopsy results consistent with acute pulmonary edema). Those risks have been confirmed by

Plaintiff Purkey’s autopsy. See ECF No. 183-1 at 1 (report noting “severe bilateral acute

pulmonary edema”); ECF No. 183-2 at 3 (Van Norman Supp. Decl.) (stating that Purkey’s autopsy

results are consistent with and affirm Dr. Van Norman’s finding that premortem flash pulmonary

edema is a “virtual medical certainty” under the 2019 Protocol). Moreover, the current

understanding in the field of anesthesiology is that barbiturates such as pentobarbital diminish only

the subjects’ responsiveness to stimuli and not their awareness of such stimuli – including the

conscious experience of excruciating pain. See Van Norman Decl. (ECF No. 24) at 13, 22-23, 28-

29 (contrasting “traditional textbooks” with “authoritative publications”).

         The current medical understanding of pentobarbital implicates the FDCA’s prescription

requirement. A valid medical prescription requires a physician’s consideration of “the actual needs

of the patient, the quantity of the drug he prescribed, [and] the type of drugs he prescribed and for

what purpose…” United States v. Smith, 573 F.3d 639, 652-53 (8th Cir. 2009). A prescription

therefore reflects a practitioner’s clinical judgment that a particular drug serves a particular

medical purpose for a particular patient. See Nazir, 211 F. Supp. 2d at 1375. A physician

prescribing pentobarbital for an execution would evaluate the prisoner’s health, including any

underlying medical conditions the prisoner has and any medications the prisoner takes that might



                                                 12
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 18 of 29




interact with pentobarbital. For example, a prisoner might be taking medications that could slow

the effects of pentobarbital or reduce its efficacy such that the prisoner experienced “a lingering

death.” In re Kemmler, 136 U.S. 436, 447 (1890); see also ECF No. 94-1 (Declaration of Dr.

Arthur C. Grant, concerning interaction between pentobarbital and Plaintiff Holder’s anti-seizure

medication). Requiring a prescription would ensure that a physician would consider the individual

medical needs of the prisoner before prescribing pentobarbital for the execution.

       More broadly, the prescription requirement safeguards against the known danger that the

prisoner will consciously suffer the experience of drowning to death during an execution. A well-

informed physician would evaluate the scientific evidence and require that Defendants first inject

an opioid or similar analgesic before administering pentobarbital, as suggested by Plaintiffs’

proposed alternative method and described by pharmacologist Dr. Craig W. Stevens. See ECF No.

92 at 31-32; ECF No. 25 at 2-7. The Court has described that alternative as “a simple addition to

the execution procedure that is likely to be as effective as it is easily and quickly administered.”

ECF No. 135 at 15. By ignoring the prescription requirement, Defendants fail to consult and

involve medical practitioners in a way that would materially diminish the Plaintiffs’ risk of

suffering.

       Defendants’ compounding violations create additional risks of irreparable medical harm.

The FDCA’s restrictions on bulk compounding exist for a reason: they reflect Congress’s

awareness that compounded drugs are inherently hazardous and unreliable in comparison to their

FDA-approved counterparts, and especially in light of a 2012 meningitis outbreak that killed more

than 60 people as a result of contaminated compounded drugs. See Athenex, 397 F. Supp. 3d at 59,

72. Congress therefore limited bulk compounding to situations in which society’s need for a

compounded drug justifies the risks of administering it. Id. at 72-73. Bulk compounding is

therefore forbidden unless the FDA certifies a “clinical need” for the drug or announces a shortage



                                                13
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 19 of 29




of the FDA-approved version. 21 U.S.C. § 353b(a)(2)(A). Similarly, a bulk supplier cannot

compound what is “essentially a copy of an approved drug” unless the drug is changed in some

respect in order to make a “clinical difference” for a specific patient – such as altering a pill to a

shot if the patient cannot swallow. Athenex, 397 F. Supp. 3d at 70; 21 U.S.C. § 353b(d)(2).

       In this case, Defendants are wholly indifferent to the FDCA’s restrictions and the risks that

they reflect. See Almgren Decl. (ECF No. 26-15), at 2-4. Defendants subject Plaintiffs to the risks

of compounded drugs, but without any corresponding medical benefit to justify those risks. Indeed,

Defendants’ only justification for using compounded pentobarbital is their claim that they cannot

obtain the FDA-approved version from legitimate sources. See ECF No. 111 at 31-32.

       C.      The balance of equities additionally justifies a permanent injunction

       The balance of equities also favors injunctive relief. The Court has repeatedly held that

Plaintiffs’ interest in avoiding illegal executions outweighs the Government’s claimed interest in

the “finality” of death sentences. See ECF No. 50 at 14; ECF No. 135 at 20-21; ECF No. 145 at

16-17. Moreover, Defendants spent eight years without an operative lethal-injection protocol,

including six years engaged in the “final phases of finalizing the protocol.” Roane v. Gonzales,

No. 1:05-cv-02337-TSC (D.D.C. filed July 3, 2013), Dkt. #323. The Court has recognized the

Government’s “compelling” interest in the finality of criminal proceedings. ECF No. 145 at 16.

Nevertheless, Defendants’ years-long delay “undermines their arguments regarding the urgency

and weight of that interest.” Id.

       D.      A permanent injunction would serve the public interest

       The public interest also weighs in favor of a permanent injunction. “The public interest is

served when administrative agencies comply with their obligations under the APA.” N. Mariana

Islands v. United States, 686 F. Supp. 2d 7, 21 (D.D.C. 2009). By contrast, “[t]here is generally no

public interest in the perpetuation of unlawful agency action.” League of Women Voters of United



                                                 14
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 20 of 29




States v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016). The Court has recognized as much in its earlier

preliminary injunctions. See ECF No. 50 at 14; ECF No. 135 at 21; ECF No. 145 at 17. Just as the

public interest was served by an injunction allowing Plaintiffs “to determine whether

administrative agencies acted within their delegated authority,” ECF No. 50 at 14, it would be

served all the more now that the agency’s illegality has been established definitively. A permanent

injunction would not forbid Defendants from carrying out executions, but would only order that

Defendants first “comply with the requirements of the FDCA.” ECF No. 213 at 13.

                                         CONCLUSION

       For all the foregoing reasons, Plaintiffs respectfully request that the Court grant their

motion for summary judgment on Claim XI and enter a permanent injunction barring Defendants

from executing Plaintiffs until such time as Defendants’ method of execution complies with the

Food, Drug and Cosmetic Act.




                                                 15
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 21 of 29




 Dated: September 9, 2020                     Respectfully submitted,


                                              /s/ Shawn Nolan
                                              Shawn Nolan, Chief, Capital Habeas Unit
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              (215) 928-0520
                                              shawn_nolan@fd.org
                                              timothy_kane@fd.org

                                              Counsel for Plaintiff Jeffrey Paul



Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
scott_braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 22 of 29




Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson



Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle



Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 23 of 29




Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1350
Email - alentz@steptoe.com

Counsel for Plaintiff Orlando Hall


Michael F. Williams
Kirkland & Ellis LLP
1301 Pennsylvania Ave., NW
Washington, DC 20004
202-389-5123
Email - michael.williams@kirkland.com

Susan M. Otto
Federal Public Defender Organization
215 Dean A. McGee Avenue, Suite 109
Oklahoma City, OK 73102
405-609-5930
Email - susan_otto@fd.org

Counsel for Plaintiff Christopher Vialva
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 24 of 29




Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson



Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 25 of 29




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster


Matthew Lawry, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – matthew_lawry@fd.org

Counsel for Plaintiff Dustin Higgs



Gregory S. Smith (DC Bar #472802)
Law Offices of Gregory S. Smith
913 East Capitol Street, S.E.
Washington, D.C. 20003
Telephone: (202) 460-3381
Email: gregsmithlaw@verizon.net

John R. Martin (pro hac vice pending)
Martin Brothers P.C.
1099 St. Louis Place
Atlanta, GA 30306
Telephone: (404) 433-7446
Email: jack@martinbroslaw.com

Counsel for Plaintiff William LeCroy
       Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 26 of 29




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                        Donald P. Salzman
     Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 27 of 29




                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
     Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 28 of 29




Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000
Email: john.beck@hoganlovells.com         Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                         DORR LLP
KAISER DILLON, PLLC                       (212) 937-7294
(202) 869-1301                            Email: Alan.Schoenfeld@wilmerhale.com
      Case 1:19-mc-00145-TSC Document 236 Filed 09/09/20 Page 29 of 29




 Email: Aschmidt@kaiserdillon.com
                                        Kathryn Louise Clune
 Norman Anderson                        CROWELL & MORING LLP
 KAISER DILLON PLLC                     (202) 624-5116
 (202) 640-2850                         kclune@crowell.com
 nanderson@kaiserdillon.com
                                        Jennifer M. Moreno
 Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
 LLP                                    (602) 382-2718
 (302) 658-9300                         Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                        Ginger Dawn Anders
 Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1107
 DORR LLP                               Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               *Brendan Gants
 (212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
 DEFENDER                               FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                         OFFICE, EDPA
 Dale_Baich@fd.org                      (215) 928-0520
                                        Email: timothy_kane@fd.org


Dated: September 9, 2020            /s/ Shawn Nolan
                                    Shawn Nolan
                                    Chief, Capital Habeas Unit
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    shawn_nolan@fd.org
       Case 1:19-mc-00145-TSC Document 236-1 Filed 09/09/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                                                Case No. 19-mc-0145 (TSC)
                                 )
LEAD CASE: Roane et al. v.       )
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
ALL CASES


         Order Granting Partial Summary Judgment and a Permanent Injunction

       This matter comes before the Court on Plaintiffs’ motion for summary judgment as to

their claim, brought pursuant to the Administrative Procedure Act, that Defendants’ execution

protocol violates the Food, Drug and Cosmetic Act (FDCA), 21 U.S.C. §§ 301 et. seq. Plaintiffs

also seek a permanent injunction to accompany the requested grant of summary judgment.

       Having carefully considered the parties’ submissions, the Court GRANTS summary

judgment for the same reasons that it granted summary judgment on the same claim to Plaintiff

Nelson. See ECF No. 213. As explained in the Court’s previous order, the FDCA applies to

lethal injection drugs, Defendants illegally administer pentobarbital without a medical

prescription, and Defendants additionally violate the FDCA’s restrictions on the compounding of

drugs. Plaintiffs are entitled to final judgment on Claim XI.

       The Court additionally GRANTS a permanent injunction. The appropriateness of a

permanent injunction depends on (1) plaintiff’s success on the merits, (2) whether the moving
       Case 1:19-mc-00145-TSC Document 236-1 Filed 09/09/20 Page 2 of 3




party would be irreparably harmed without an injunction, (3) the balance of equities, and (4) the

public interest. Doe v. Mattis, 928 F.3d 1, 7 (D.C. Cir. 2019). All four factors favor a permanent

injunction.

       First, Plaintiffs’ success on the merits is shown by the grant of summary judgment.

       Second, Plaintiffs have demonstrated irreparable harm because Defendants’ violations of

the FDCA – which Defendants intend to continue through additional executions – place

Plaintiffs at a documented medical risk as described by anesthesiologist Dr. Gail Van Norman,

who explains that the protocol creates the near medical certainty that the prisoners will

experience the excruciating sense of drowning to death while still conscious. The government

has disputed that evidence, but the dispute does not vitiate the risk of a substantial harm that is

weightier than other risks that the court has found sufficient for injunctive relief. See Banks v.

Booth, No. 20-CV-849(CKK), 2020 WL 1914896, at *11 (D.D.C. Apr. 19, 2020) (irreparable

harm shown by inmates’ risk of contracting COVID); Bell Helicopter Textron Inc. v. Airbus

Helicopters, 78 F. Supp. 3d 253, 274 (D.D.C. 2015) (“meaningful risk of reputational harm”

from future acts of patent infringement, even though future violations were not certain to occur);

12 Percent Logistics, Inc. v. Unified Carrier Registration Plan Board, No. 17-cv-02000, 2019

WL 450676, at *12 (D.D.C. Feb. 4, 2019) (risk that board’s plan for announcing meetings would

not adequately inform members of the public). The medical risk is directly traceable to

Defendants’ illegal conduct, which avoids a medical consultation that would significantly

diminish the harm in question, such as by requiring that Defendants administer an opioid or other

appropriate analgesic before administering pentobarbital. See ECF No. 135 at 13-15 (endorsing

Plaintiffs’ proposed alternative under an Eighth Amendment analysis).

       The third and fourth factors merge when the government is the defendant. Nken v.

Holder, 556 U.S. 418, 436 (2009). In this case, the Court again finds that the government’s
       Case 1:19-mc-00145-TSC Document 236-1 Filed 09/09/20 Page 3 of 3




claimed interest in the finality of death sentences is substantially undermined by its years-long

delay in crafting the current protocol, that Plaintiffs have a substantial interest in ensuring that

they are executed in accordance with the laws enacted by Congress, and that the public shares

that same interest in ensuring that “administrative agencies comply with their obligations under

the APA.” N. Mariana Islands v. United States, 686 F. Supp. 2d 7, 21 (D.D.C. 2009); see also

League of Women Voters of United States v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016) (“There is

generally no public interest in the perpetuation of unlawful agency action.”).

       Accordingly, it is hereby ORDERED that Plaintiffs’ motion for partial summary

judgment is GRANTED, that Plaintiffs are hereby granted summary judgment on Claim XI in

the amended complaint, and that Defendants are hereby permanently enjoined from executing

Plaintiffs until such time as Defendants have complied with the Food, Drug and Cosmetic Act.

       SO ORDERED,


       _______________________                 __________
       TANYA S. CHUTKAN                        Date
       United States District Judge
